Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/19/21.  Claim(s) 2 and 8 are cancelled.  Claim(s) 1 and 3-7 are pending.  
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  while the prior art teaches the treatment of dyskinesia associated with levodopa therapy for Parkinson's disease comprising administering nAChR agonists, and it was known that (R)-3-(6-p-tolyl-pyridin-3-yloxy)-1-aza-bicyclo[2.2.2]octane was a nAChR agonist, the prior art does not specifically disclose said compound for said treatment.  Further, the prior art does not disclose the superior properties of the use of (R)-3-(6-p-tolyl-pyridin-3-yloxy)-1-aza-bicyclo[2.2.2]octane.  For example, the Applicant has shown the prosecution of 13/393,351 that the mean dyskinesia score is significantly improved (see, for example, the response to the European patent Office, Figure 3, pg. 5), the duration of response is improved (see, for example, the response to the European patent Office, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This superior efficacy would not have been predictable or obvious to one of ordinary skill in the art, and could only have been discovered via experimentation, which the instant Applicant has done.
For these reasons the instant method is free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 2 and 8 are cancelled.  Claim(s) 1 and 3-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627